407 S.E.2d 758 (1991)
261 Ga. 547
ARRINGTON
v.
ARRINGTON.
No. S91A1085.
Supreme Court of Georgia.
September 6, 1991.
E. Angela Emerson, Waddell, Emerson, George & Buice, Milledgeville, for Arthur Arrington.
Shane M. Geeter, Milledgeville, for Sherryl R. Arrington.
HUNT, Justice.
We granted the former husband's application for discretionary appeal to review the child support award in this case. The former husband argues the trial court improperly converted a lump-sum property settlement into a child support order. The effect of the trial court's order regarding the division of the marital home is disputed.[1] Nonetheless, a lump sum award of *759 child support is authorized. Fricks v. Fricks, 215 Ga. 137, 140(2), 109 S.E.2d 596 (1959); see generally OCGA § 19-6-15(a); Martin v. Martin, 254 Ga. 376, 329 S.E.2d 503 (1985). The trial court, however, is not bound by an agreement between the parties regarding child support nor is its obligation satisfied by simply adopting that agreement. The trial court is obligated to consider whether such support is sufficient based on the children's needs, and the parent's ability to pay. McClain v. McClain, 237 Ga. 80, 83(5), 227 S.E.2d 5 (1976); Walker v. Walker, 260 Ga. 442, 396 S.E.2d 235 (1990). When, as in this case, the existence of and the terms of the agreement are disputed and the sufficiency of child support is called into question, the record should reflect the trial court's comparison of need and ability to pay and it should reflect an award that is consistent with that comparison. Since it is not apparent from this record that the trial court considered those factors, this case is remanded for that purpose.
Judgment vacated and remanded.
All the Justices concur, except SMITH, P.J., who is disqualified.
NOTES
[1]  The division was to reflect the court's perception of an agreement between the parties as to child support, as stated during a non-jury hearing on temporary issues. Following that hearing the husband quit-claimed his interest in the house to the wife. The wife now asserts the husband retained his interest in that property and the court's final order appears to confirm that position.